TBS INTERNATIONAL LIMITED & SUBSIDIARIES                EXHIBIT 10.6
 
 



[Letterhead of Commerzbank Global Shipping]
 



To:
TBS International Limited
Mr. Lawrence A Blatte
Mr. Ferdinand V. Lepere
612 East Grassy Sprain Road Yonkers
New York 10110
United States of America
From:
Commerzbank AG Global Shipping
Martin Hugger
Ness 7 – 9
20457 Hamburg
e-mail: martin.hugger@commerzbank.com
 
 
March 2, 2009


 
Dear Fred and Larry,
 
We refer to the loan facility agreement dated May 28, 2008 made between
yourselves as Borrowers and ourselves as Lenders in which we provide you with a
facility of up to USD 12.5 Mio. (the "Facility Agreement") to refinance the
m.v., "CARIBE MAIDEN". Words and expressions defined in the Facility Agreement
have the same meaning when used in this letter.
 
By email dated February 17, 2009 you have asked for our approval of a prepayment
of the following two scheduled instalments dated September 2009 and 2nd December
2009 of a total amount of USD 2.0 Mio.
 
We are pleased to inform you about our consent to your request. We hereby
approve the following adjustment in relation to the Facility Agreement, subject
to the following conditions which shall replace those outlined in clause 14.1
and 10.17 respectiviy of the Facility Agreement through December 31, 2009, which
means that Me existing financial and LtV covenants will be waived through
December 31, 2009 ("Waiver Period"):
 
>  
Maintenance at all times of Minimum Liquidity (unrestricted cash and cash
equivalents), tested monthly, of at least USD 40.0 Mio.

 
>  
Maintenance on a quarterly basis (starling with a two quarter test for the
quarter ending 6/30/09, building to a trailing four quarter test) of minimum
EBITDA to Consolidated interest Charges for such trailing period (EBITDA
definition will be amended in a manner to be agreed to address certain
impairment charges) as set forth below:

 

 
6/30109
1.10:1.00
 
9/30/09
1.35:1.00
 
12/31/09
1.75:1.00

Margin increase to 3.00% p.a. for the duration of the Waiver Period
 
> Waiver fee of 0.5% flat on the outstanding loan amount of USD 6.5 Mio.




 
Please confirm your acceptance of the waiver terms and conditions set out in
this letter by duly signing, dating and returning to us the enclosed duplicate,
By your acceptance, this letter shall be deemed to be an integral part of the
Facility Agreement.
 
Looking forward to hearing from you we remain with best regards
 
COMMERZBANK Aktiengesellschaft


        /s/  Martin
Hugger                                                      /s/  Claas Ringleben
        Martin Hugger                    Claas Ringleben


 
 
TBS International Limited
/s/ Ferdinand V. Lepere
Ferdinand V. Lepere
Executive Vice President and
Chief Financial Officer

